                                BAICE~DONELSON
                                   100 LIGHT STREET · BALTIMORE, MARYLAND21202 • 410.685.1120 ° hokerdonelson.com
       NEILE. DUKE
       Direct Dial: 410.862.1198
       Direct Fax: 443.263.7598
       E-Mail Address: nduke@bakcrdonclson.com

                                                                May 6, 2019



       ELECTRONICALLY SERVED
       AND FILED VIA CM/ECF
       The Honorable Deborah K. Chasanow
       Judge, United States District Court for the District of Maryland
       U.S. Courthouse
       6500 Cherrywood Lane
       Greenbelt, MD 20770

                  Re:        Borkowski, et al v. Baltimore County, Maryland, et. al.
                             Case Number: 1:18-cv-02809-DKC

       Dear Judge Chasanow:

               As counsel for the Baltimore County Defendants, I am sending this correspondence to
       advise of a discovery-related issue that has surfaced which requires the intervention of the
       Court. As such, I am respectfully requesting an opportunity to participate in a conference call
       with your Honor (along with Plaintiffs' counsel), to describe the issue at hand and to seek the
       Court's guidance. If it pleases, could the Court suggest an acceptable date/time for a brief
       discussion? I would be most appreciative. My apologies for the informal nature of this
       communication.

                                                                             Respectfully,

                                                                             BAKER, DONELSON, BEARMAN,
                                                                             CALDWELL & BERK WITZ, PC

                                                                              <_Q[
                                                                             Neil E. Duke, Sharehol

       NED:cld

       cc:        All Counsel of Record (via CM/ECF)



       4819-4 I 59-8358v I
.. . . . .2946788-00000
           . .... . . . .I .0510312019
                             . . ... ........ .. ............ ................................ .... ..... .... . .
          ALABAMA· FLORIDA· GEORGIA· LOUISfANA · MARYLAND · MISSISSIPPI · SOUTH CAROLINA· TENNESSEE · TEXAS· VIRGINIA· WASHING ION, D.C.
